Exhibit 10.2

Execution Version

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF NOVEMBER 13, 2014

AMONG

DIAMONDBACK ENERGY, INC.,

AS PARENT GUARANTOR

DIAMONDBACK O&G LLC,

AS BORROWER,

THE GUARANTORS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

SOLE BOOK RUNNER AND SOLE LEAD ARRANGER

WELLS FARGO SECURITIES, LLC



--------------------------------------------------------------------------------

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) dated as of November 13, 2014 is among: DIAMONDBACK ENERGY,
INC., a Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (the “Borrower”); each
of the undersigned guarantors (together with the Parent Guarantor, the
“Guarantors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Parent Guarantor, the Borrower, the Administrative Agent and the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of November 1, 2013 as amended by that certain First Amendment dated as of
June 9, 2014 (as amended, modified or supplemented, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower has requested and all of the Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein.

C. Now, therefore, to induce the Administrative Agent and the Lenders to enter
into this Second Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting the defined term “Borrowing Base Utilization Percentage” in
Section 1.02, and in each instance of its use throughout the Credit Agreement
replacing it with the term “Utilization Percentage”.

2.2 Amendments to Section 1.02. Section 1.02 is hereby amended by replacing or
adding the following definitions, as applicable, with the following:

“‘Additional Lender’ has the meaning assigned to such term in
Section 2.07A(b)(i).



--------------------------------------------------------------------------------

‘Additional Lender Agreement’ has the meaning assigned to such term in
Section 2.07A(b)(ii)(G).

‘Aggregate Elected Commitment Amount’ at any time shall equal the sum of the
Elected Commitment Amounts, as the same may be modified from time to time
pursuant to Section 2.07A. As of the Second Amendment Effective Date, the
Aggregate Elected Commitment Amount is $500,000,000.

‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment dated as of June 9, 2014 and the Second Amendment dated
as of November 13, 2014, as the same may be further amended, modified or
supplemented from time to time.

‘Applicable Percentage’ means, with respect to any Lender, the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment Amount as such percentage is set forth on Annex I; provided that if
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposures then outstanding.

‘Commitment’ means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and Section 2.07A and
(b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b), and “Commitments” means the aggregate amount of
the Commitments of all Lenders. The amount representing each Lender’s Commitment
shall at any time be the least of such Lender’s: (i) Maximum Credit Amount,
(ii) Elected Commitment Amount and (iii) Applicable Percentage of the then
effective Borrowing Base.

‘Elected Commitment Amount’ means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Elected Commitment
Amount”, as the same may be modified from time to time pursuant to
Section 2.07A.

‘Elected Commitment Amount Increase Agreement’ has the meaning assigned to such
term in Section 2.07A(b)(ii)(F).

‘LIBO Rate’ means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period;
provided that such rate shall never be less than 0.0%. In the event that such
rate does not appear on such page (or otherwise on such screen), the “LIBO

 

2



--------------------------------------------------------------------------------

Rate” shall be determined by reference to such other comparable publicly
available service for displaying Eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered dollar deposits at or
about 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the interbank Eurodollar market where its Eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

‘Maximum Credit Amount’ means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount”, as such
amount may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.07(A)(b),
or (c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

‘Utilization Percentage’ means, as of any day, the fraction expressed as a
percentage, the numerator of which is the sum of the Revolving Credit Exposures
on such day, and the denominator of which is the total Commitments in effect on
such day.”

2.3 Amendment to Section 2.03(v). Section 2.03(v) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

(v) the amount of the then effective Borrowing Base, the Aggregate Elected
Commitment Amount and the current total Revolving Credit Exposures (without
regard to the requested Borrowing) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Borrowing); and”

2.4 Amendment to Section 2.03. Section 2.03 is hereby amended by deleting the
penultimate sentence thereof and replacing it with the following:

“Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the least of the Aggregate Maximum Credit
Amounts, the Aggregate Elected Commitment Amount and the then effective
Borrowing Base).”

2.5 Amendment to Section 2.07(b). Section 2.07(b) is hereby amended by replacing
the terms “April 1st” and “October 1st” with the terms “May 1st” and “November
1st”, respectively.

2.6 Amendment to Section 2.07(c)(ii)(A). Section 2.07(c)(ii)(A) is hereby
amended by replacing the terms “March 15th” and “September 15th” with the terms
“April 15th” and “October 15th”, respectively.

 

3



--------------------------------------------------------------------------------

2.7 Amendment to Section 2.07(d)(i). Section 2.07(d)(i) is hereby amended by
replacing the terms “April 1st” and “October 1st” with the terms “May 1st” and
“November 1st”, respectively.

2.8 Amendment to Article II. Article II is hereby amended by adding the
following Section 2.07A after Section 2.07:

“Section 2.07A Optional Modifications of Aggregate Elected Commitment Amount.

(a) Establishment of Aggregate Elected Commitment Amount. Within the three
Business Day period following its receipt of the New Borrowing Base Notice as a
result of a Scheduled Redetermination or Interim Redetermination, as applicable,
the Borrower shall provide written notice to the Administrative Agent and the
Lenders that specifies for the period from the effective date of the New
Borrowing Base Notice until the earliest of the next succeeding Scheduled
Redetermination Date or Interim Redetermination Date the amount it requests that
the Lenders provide as the Aggregate Elected Commitment Amount in accordance
with the following procedure:

(i) if the amount of the Aggregate Elected Commitment Amount is unchanged, then
each Lender’s Elected Commitment Amount will remain unchanged;

(ii) if the amount of the Aggregate Elected Commitment Amount is to decrease,
then each Lender’s Elected Commitment Amount will be decreased ratably in
accordance with its Applicable Percentage of the reduction; and

(iii) if the amount of the Aggregate Elected Commitment Amount is to increase,
then any increase will be effected in accordance with Section 2.07A(b).

(b) Optional Increase of Aggregate Elected Commitment Amount.

(i) In addition to any increase in the Aggregate Elected Commitment Amount
pursuant to Section 2.07A(a), and subject to the conditions set forth in
Section 2.07A(b)(ii), the Borrower may increase the Aggregate Elected Commitment
Amount then in effect by increasing the Elected Commitment Amount of any one or
more Lenders and/or by causing a Person that is reasonably acceptable to the
Administrative Agent that at such time is not a Lender (it being agreed that any
Affiliate of a Lender shall be deemed acceptable to the Administrative Agent) to
become a Lender (an “Additional Lender”).

(ii) Any increase in the Aggregate Elected Commitment Amount shall be subject to
the following additional conditions:

(A) such increase shall not (I) result in the Aggregate Elected Commitment
Amount or the total Revolving Credit Exposure exceeding the

 

4



--------------------------------------------------------------------------------

Borrowing Base then in effect and (II) if not in connection with any Scheduled
Redetermination or Interim Redetermination, be less than $25,000,000 unless such
increase is equal to the remaining difference between the Aggregate Elected
Commitment Amount and the Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date or Interim Redetermination
Date, the Borrower may not increase the Aggregate Elected Commitment Amount more
than once before the next Scheduled Redetermination Date or Interim
Redetermination Date, as applicable;

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, if any Eurodollar Borrowings are
outstanding, then (I) the effective date of such increase shall be the last day
of the Interest Period in respect of such Eurodollar Borrowings, (II) the
Lenders shall each take a ratable share of such increase or (III) the Borrower
shall pay compensation required by Section 5.02;

(E) no Lender’s Elected Commitment Amount may be increased without the consent
of such Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by increasing the Elected Commitment Amount of a Lender, then (I) the Borrower
and such Lender shall execute and deliver to the Administrative Agent an
agreement substantially in the form of Exhibit H-1 (an “Elected Commitment
Amount Increase Agreement”); and (II) the Borrower shall (1) if requested by
such Lender, deliver a Note payable to such Lender in a principal amount equal
to its Maximum Credit Amount, and otherwise duly completed (if its Maximum
Credit Amount has also increased) and (2) pay any fees as may have been agreed
to between the Borrower, such Lender and/or the Administrative Agent; and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by causing an Additional Lender to become a party to this Agreement, then
(I) the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit H-2 (an
“Additional Lender Agreement”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500; and (II) the Borrower shall
(1) if requested by such Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (2) pay any fees as may have been agreed to between the
Borrower, the Additional Lender and/or the Administrative Agent.

 

5



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.07A(b)(iv), from and after the effective date specified in the Elected
Commitment Amount Increase Agreement or the Additional Lender Agreement: (A) the
amount of the Aggregate Elected Commitment Amount shall be increased as set
forth therein, and (B) in the case of an Additional Lender Agreement, any
Additional Lender party thereto shall be a party to this Agreement and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, the Lender or the Additional Lender, as applicable,
shall purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Loans (and participation
interests in Letters of Credit) after giving effect to the increase in the
Aggregate Elected Commitment Amount.

(iv) Upon its receipt of a duly completed Elected Commitment Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.07A(b)(ii)
and the Administrative Questionnaire referred to in Section 2.07A(b)(ii), if
applicable, the Administrative Agent shall accept such Elected Commitment Amount
Increase Agreement or Additional Lender Agreement and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amount shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.07A(b)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.07A(b), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
percentage of the Aggregate Maximum Credit Amounts equals such Lender’s
Applicable Percentage, in each case after giving effect to such increase, and
(B) Annex I to this Agreement shall be deemed amended to reflect the Maximum
Credit Amount and Elected Commitment Amount of each Lender (including any
Additional Lender) as thereby amended and any resulting changes in the Lenders’
Applicable Percentages.

(vi) In the event that any Lender’s Maximum Credit Amount increases or decreases
as a result of the foregoing clause (v), if requested, the Borrower shall
deliver or cause to be delivered, to the extent such Lender is then holding a
Note, on the effective date of such increase or decrease, a new Note payable to
such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed.

 

6



--------------------------------------------------------------------------------

(c) Optional Reduction of Aggregate Elected Commitment Amount.

(i) The Borrower may at any time reduce the Aggregate Elected Commitment Amount;
provided that (A) each reduction shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Elected Commitment Amount unless, after
giving effect to any concurrent prepayment of the Loans, the total Revolving
Credit Exposures would not exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
reduce the Aggregate Elected Commitment Amount under Section 2.07A(c)(i) at
least three Business Days prior to the effective date of such reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.07A(c)(ii) shall be irrevocable. Each reduction of the Aggregate
Elected Commitment Amount shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.”

2.9 Amendment to Section 2.08(b). Section 2.08(b) is hereby amended by deleting
the penultimate paragraph thereof and replacing it with the following:

“Each such notice shall constitute a representation that after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (i) the
LC Exposure shall not exceed the LC Commitment and (ii) the total Revolving
Credit Exposures shall not exceed the total Commitments (i.e. the least of the
Aggregate Maximum Credit Amounts, the Aggregate Elected Commitment Amounts and
the then effective Borrowing Base).”

2.10 Amendment to Section 3.04(c)(i). Section 3.04(c)(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts or Aggregate Elected Commitment Amount pursuant to
Section 2.06(b) or Section 2.07A, the total Revolving Credit Exposures exceeds
the total Commitments, then the Borrower shall immediately (and in any event on
the Business Day of such termination or reduction) (A) prepay the Borrowings in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).”

2.11 Amendment to Section 8.12(a). Section 8.12(a) is hereby amended by
replacing the terms “March 1st” and “September 1st” with the terms “March 31st”
and “September 30th”, respectively.

 

7



--------------------------------------------------------------------------------

2.12 Amendment to Section 12.02(b)(i). Section 12.02(b)(i) is hereby amended by
inserting the phrase “or Elected Commitment Amount” after the phrase “Maximum
Credit Amount” therein.

2.13 Amendment to Section 12.04(d). Section 12.04(d) is hereby amended by
inserting the phrase “or any other central bank” after the phrase “Federal
Reserve Bank” therein.

2.14 Amendment to Credit Agreement Exhibits. The Exhibits to the Credit
Agreement are hereby amended by adding Exhibits H-1 and H-2 attached hereto.

Section 3. Borrowing Base. From and after the Second Amendment Effective Date
until the next Redetermination Date the Borrowing Base shall be $750,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c), Section 9.05(n)(iii), or Section 9.12(d).

Section 4. Assignments and Reallocations of Commitments and Loans. The Lenders
have agreed among themselves, in consultation with the Borrower, to reallocate
their respective Maximum Credit Amounts and to, among other things, allow BOKF,
NA dba Bank of Oklahoma, Branch Banking and Trust Company and ING Capital LLC to
become a parties to the Credit Agreement as Lenders (the “New Lenders”) by
acquiring an interest in the Aggregate Maximum Credit Amount. The Administrative
Agent and the Borrower hereby consent to such reallocation and the New Lenders’
acquisition of an interest in the Aggregate Maximum Credit Amount and the other
Lenders’ assignments of their Maximum Credit Amounts. On the Second Amendment
Effective Date and after giving effect to such reallocations, the Maximum Credit
Amount of each Lender shall be as set forth on Annex I of this Second Amendment,
which Annex I supersedes and replaces the Annex I to the Credit Agreement. With
respect to such reallocation, the New Lenders shall be deemed to have acquired
the Maximum Credit Amount allocated to them from each of the other Lenders
pursuant to the terms of the Assignment and Assumption Agreement attached as
Exhibit F to the Credit Agreement as if the New Lenders and the other Lenders
had executed an Assignment and Assumption Agreement with respect to such
allocation.

Section 5. Conditions Precedent. This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

5.1 The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Second Amendment signed on behalf of such
Person.

5.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

8



--------------------------------------------------------------------------------

5.3 The Administrative Agent shall have received from the Borrower and/or the
applicable Guarantors, additional mortgages and/or supplements to mortgages such
that the Borrower is in compliance with Section 8.14(a).

5.4 To the extent requested by a Lender, new Notes executed by the Borrower
reflecting such Lender’s Maximum Credit Amount.

5.5 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Second Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct as of
such specified earlier date,

(ii) no Default or Event of Default has occurred and is continuing, and

(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

6.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

6.4 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN

 

9



--------------------------------------------------------------------------------

CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

6.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

6.6 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

6.7 Severability. Any provision of this Second Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.9 Loan Document. This Second Amendment is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as Borrower By:      

 /s/ Randall J. Holder

Name:  Randall J. Holder Title:  Vice President

DIAMONDBACK ENERGY, INC.,

as the Parent Guarantor

By:      

 /s/ Randall J. Holder

Name:  Randall J. Holder Title:  Vice President

DIAMONDBACK E&P LLC,

as a Guarantor

By:      

 /s/ Randall J. Holder

Name:  Randall J. Holder Title:  Vice President

WHITE FANG ENERGY LLC,

as a Guarantor

By:      

 /s/ Randall J. Holder

Name:  Randall J. Holder Title:  Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent and a Lender

By:    

 /s/ Patrick Fults

  Name:  Patrick Fults   Title:  Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:      

 /s/ Michael Higgins

  Name:  Michael Higgins   Title:  Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:        

 /s/ Christopher Day

  Name:  Christopher Day   Title:  Authorized Signatory By:  

 /s/ Whitney Gaston

  Name:  Whitney Gaston   Title:  Authorized Signatory

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:        

 /s/ Alan Dawson

  Name:  Alan Dawson   Title:  Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:        

 /s/ Nicholas T. Hanford

  Name:  Nicholas T. Hanford   Title:  Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

By:        

 /s/ JB Askew

  Name:  JB Askew   Title:  Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N. A., as a Lender By:        

 /s/ Anson D. Williams

  Name:  Anson D. Williams   Title:  Authorized Officer

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:        

 /s/ Chulley Bogle

  Name:  Chulley Bogle   Title:  Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF OKLAHOMA, as a Lender By:        

 /s/ John Krenger

  Name:  John Krenger   Title:  Assistant Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender By:        

 /s/ Ryan Aman

  Name:  Ryan Aman   Title:  Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:        

 /s/ W. Bryan Chapman

  Name:  W. Bryan Chapman   Title:  Executive Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:        

 /s/ Michael Price

  Name:  Michael Price   Title:  Managing Director By:  

 /s/ Juli Bieser

  Name:  Juli Bieser   Title:  Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK, as a Lender By:        

 /s/ Chris L. Whigham

  Name:  Chris L. Whigham   Title:  Senior Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount      Elected
Commitment
Amount  

Wells Fargo Bank, National Association

     18.200 %    $ 364,000,000.00       $ 91,000,000.00   

Capital One, National Association

     10.400 %    $ 208,000,000.00       $ 52,000,000.00   

Credit Suisse AG, Cayman Islands Branch

     10.400 %    $ 208,000,000.00       $ 52,000,000.00   

The Bank of Nova Scotia

     10.400 %    $ 208,000,000.00       $ 52,000,000.00   

U.S. Bank National Association

     10.400 %    $ 208,000,000.00       $ 52,000,000.00   

Amegy Bank National Association

     8.600 %    $ 172,000,000.00       $ 43,000,000.00   

JPMorgan Chase Bank, N.A.

     8.600 %    $ 172,000,000.00       $ 43,000,000.00   

SunTrust Bank

     8.600 %    $ 172,000,000.00       $ 43,000,000.00   

BOKF, N.A. dba Bank of Oklahoma

     3.000 %    $ 60,000,000.00       $ 15,000,000.00   

Branch Banking and Trust Company

     3.000 %    $ 60,000,000.00       $ 15,000,000.00   

Iberiabank

     3.000 %    $ 60,000,000.00       $ 15,000,000.00   

ING Capital LLC

     3.000 %    $ 60,000,000.00       $ 15,000,000.00   

West Texas National Bank

     2.400 %    $ 48,000,000.00       $ 12,000,000.00      

 

 

   

 

 

    

 

 

 

TOTAL

     100.00 %    $ 2,000,000,000.00       $ 500,000,000.00      

 

 

   

 

 

    

 

 

 

 

ANNEX I



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF ELECTED COMMITMENT AMOUNT INCREASE AGREEMENT

THIS ELECTED COMMITMENT AMOUNT INCREASE AGREEMENT (this “Agreement”) dated as of
[            ], is between [Insert name of Exercising Lender] (the “Exercising
Lender”) and Diamondback O&G LLC (the “Borrower”). Each capitalized term used
herein but not otherwise defined herein has the meaning given such term in the
Credit Agreement referred to below.

R E C I T A L S

A. The Borrower, Wells Fargo Bank, National Association, as the Administrative
Agent and the other Agents and certain Lenders have entered into that certain
Second Amended and Restated Credit Agreement dated as of November 1, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. The Borrower has requested, pursuant to Section 2.07A(b) of the Credit
Agreement, that the Aggregate Elected Commitment Amount be increased by $[—] to
a total of $[—] and that the Elected Commitment Amount of the Exercising Lender
be increased by $[—] to a total of $[—].

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.01 Elected Commitment Amount Increase.

(a) Pursuant to Section 2.07A(b) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.04 hereof, the Exercising Lender’s
Elected Commitment Amount is hereby increased from $[—] to $[—].

(b) Annex I of the Credit Agreement is hereby amended to reflect the increase in
the Exercising Lender’s Elected Commitment Amount contemplated hereby.

Section 1.02 Agreements. The Exercising Lender hereby agrees that (i) it has
heretofore and will continue to hereafter, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.07A(b) of the Credit Agreement).

Section 1.03 Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.

 

Exhibit H-1 - 1



--------------------------------------------------------------------------------

Section 1.04 Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.07A(b) of the Credit Agreement.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.

Section 1.09 Loan Document. This Agreement is a Loan Document.

[Signature Page Follows]

 

Exhibit H-1 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as the Borrower By:  

 

  Name:  

 

  Title:  

 

 

[Exercising Lender], as a Lender By:  

 

  Name:  

 

  Title:  

 

Acknowledged and accepted by:

Wells Fargo Bank, National Association,

as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

 

Exhibit H-1 - 3



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF ADDITIONAL LENDER AGREEMENT

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of [—], is between
[Insert name of Additional Lender] (the “Additional Lender”) and Diamondback O&G
LLC (“Borrower”). Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Credit Agreement referred to
below.

R E C I T A L S

A. The Borrower, Wells Fargo Bank, National Association, as the Administrative
Agent and the other Agents and certain Lenders have entered into that certain
Credit Agreement dated as of November 1, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. The Borrower has requested, pursuant to Section 2.07A(b) of the Credit
Agreement, that the Aggregate Elected Commitment Amount be increased by $[—] to
a total of $[—] and that the Additional Lender’s Maximum Credit Amount of $[—]
and Elected Commitment Amount $[—] be established hereby.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.01 Additional Lender.

(a) Pursuant to Section 2.07A(b) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.04 hereof, the Additional Lender shall
hereby (i) become a Lender under, and for all purposes of, the Credit Agreement
with a Maximum Credit Amount of $[—] and an Elected Commitment Amount of $[—]
and (ii) have all of the rights and obligations of a Lender under the Credit
Agreement.

(b) Annex I of the Credit Agreement is hereby amended to reflect the
establishment of the Additional Lender’s Maximum Credit Amount and Elected
Commitment Amount as contemplated hereby.

Section 1.02 Agreements. The Exercising Lender hereby agrees that (i) it has
heretofore and will continue to hereafter, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.07A(b) of the Credit Agreement).

 

Exhibit H-2 - 1



--------------------------------------------------------------------------------

Section 1.03 Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.

Section 1.04 Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.07A(b) of the Credit Agreement.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE TEXAS.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to each Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.

Section 1.09 Loan Document. This Agreement is a Loan Document.

[Signature Page Follows]

 

Exhibit H-2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

DIAMONDBACK O&G LLC, as the Borrower By:  

 

  Name:  

 

  Title:  

 

 

[Additional Lender], as the Additional Lender By:  

 

  Name:  

 

  Title:  

 

 

[Consented to pursuant to Section 2.07A(b)(i) and]

Acknowledged and Accepted by:

Wells Fargo Bank, National Association, as Administrative Agent By:  

 

  Name:    

 

  Title:    

 

 

Exhibit H-2 - 3